UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

SCOTT GILBERT, Case No. l:lS-cv-ZZ

Plaintiff, Black, J.

Litkovitz, M.J.

vs.
COMMISSIONER OF REPORT AND
SOCIAL SECURITY, RECOMMENDATION

Defendant.

Plaintiff Scott Gilbert, proceeding pro se, brings this action pursuant to 42 U.S.C. §§
405(g) and 1383(c)(3) for judicial review of the final decision of the Commissioner of Social
Security (“Comrnissioner”) denying his application for disability insurance benefits (“DIB”) and
supplemental security income (“SSI”). This matter is before the Court on plaintiffs statement of
errors (Doc. 17) and the Cornmissioner’s response in opposition (Doc. 21).
I. Procedural Background

Plaintiff filed an application for DIB and SSI in April 25, 2014, alleging disability since
March 7, 2014 due to malignant melanoma of the skin. The applications Were denied initially
and upon reconsideration Plaintiff, through counsel, requested and was afforded a hearing
before administrative law judge (“ALJ”) Peter J. Boylan on January 9, 2017. Plaintiff and a
vocational expert (“VE”) appeared and testified at the ALJ hearing. On March l, 2017, the ALJ
issued a decision denying plaintiffs DlB and SSI applications Plaintiff’s request for review by
the Appeals Council Was denied, making the decision of the ALJ the final administrative

decision of the Cornmissioner.

II. Analysis

A. Legal Framework for Disability Determinations

To qualify for disability benefits, a claimant must suffer from a medically determinable
physical or mental impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of not less than 12 months. 42 U.S.C. §§ 423(d)(l)(A)
(DIB), 13820(a)(3)(A) (SSI). The impairment must render the claimant unable to engage in the
work previously performed or in any other substantial gainful employment that exists in the
national economy. 42 U.S.C. §§ 423(d)(2), l382c(a)(3)(B).

Regulations promulgated by the Cornmissioner establish a five-step sequential evaluation
process for disability detenninations:

l) If the claimant is doing substantial gainful activity, the claimant is not disabled

2) lf the claimant does not have a severe medically determinable physical or mental

impairment - i.e., an impairment that significantly limits his or her physical or

mental ability to do basic work activities -the claimant is not disabled

3) If the claimant has a severe impairment(s) that meets or equals one of the listings

in Appendix l to Subpart P of the regulations and meets the duration requirement,

the claimant is disabled

4) If the claimant’s impairment does not prevent him or her from doing his or her
past relevant Work, the claimant is not disabled

5) If the claimant can make an adjustment to other Work, the claimant is not
disabled lf the claimant cannot make an adjustment to other work, the claimant is
disabled
Rabbers v. Comm ’r ofSoc. Sec., 582 F.3d 647, 652 (6th Cir. 2009) (citing 20 C.F.R. §§
404.1520(a)(4)(i)-(v), 404.1520(b)-(g)). The claimant has the burden of proof at the first four
steps of the sequential evaluation process. Id.; Wilson v. Comm ’r of Soc. Sec., 378 F.3d 541, 548

(6th Cir. 2004). Once the claimant establishes a prima facie case by showing an inability to

2

perform the relevant previous employment, the burden shifts to the Commissioner to show that
the claimant can perform other substantial gainful employment and that such employment exists
in the national economy. Rabbers, 582 F.3d at 652; Harmon v. Apj%l, 168 F.3d 289, 291 (6th

Cir. 1999).
B. The Administrative Law Judge’s Findings
The ALJ applied the sequential evaluation process and made the following findings of

fact and conclusions of law:

l. The [plaintiff] meets the insured status requirements of the Social Security Act
through December 31, 20l 8.

2. The [plaintiff] has not engaged in substantial gainful activity since l\/Iarch 7,
2014, the alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).

3. The [plaintiff] has the following severe impairment status post malignant
melanoma of the skin. (20 CFR 404.]520(c) and 416.920(c)).

4. The [plaintiff] does not have an impairment or combination of impairments that
meets or medically equals the severity of` one of the listed impairments in 20 CFR
Part 404, Subpart P, Appendix l (20 CFR 404.1520(d), 404.1525, 404.1526,
416.920(d), 416.925 and 416.926).

5. After carefbl consideration of the entire record, the [ALJ] finds that the
[plaintiff] has the residual functional capacity to perform light work as defined in
20 CFR 404.1567(b) and 416.967(b) except that he is further limited to lifting
and/or carrying 20 pounds occasionally and 10 pounds frequently; sitting for 6
hours in an S-hour Workday; standing and/or walking for 6 hours in an S~hour
workday; and frequently climbing ladders, ropes, or scaffolds.

6. The [plaintiff] is unable to perform any past relevant work (20 CFR 404.1565
and 416.965).4

7. The [plaintiff] was born [in] . . . 1965 and was 48 years old, which is defined as
a younger individual age 18-49, on the alleged disability onset date. The [plaintift]
subsequently changed age category to closely approaching advanced age (20 CFR
404.1563 and 416.963).

 

4 Plaintiff has past relevant work as a cashier, counter clerk, and security supervisor. (Tr. 25).

3

8. The [plaintiff] has at least a high school education and is able to communicate
in English (20 CFR 404. 1564 and 416.964).

9. Transferability of job skills is not material to the determination of disability
because using the Medical-Vocational Rules as a framework supports a finding that
the [plaintiff] is “not disabled” whether or not the [plaintiff] has transferable job
skills (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).

10. Considering the [plaintif`f]’s age, education, work experience, and residual

functional capacity, there are jobs that exist in significant numbers in the national
economy that the [plaintiff] can perform (20 CFR 404.1569, 404.1569(a), 416.969,

and 416.969(a)).5

11. The [plaintiff] has not been under a disability, as defined in the Social Security

Act, from l\/larch 7, 2014, through the date of this decision (20 CFR 404.1520(f)

and 416.920(f)).
(Tr. 20-26).

C. Judicial Standard of Review

Judicial review of the Commissioner’s determination is limited in scope by 42 U.S.C. §
405(g) and involves a twofold inquiry: (1) Whether the findings of the ALJ are supported by
substantial evidence, and (2) whether the ALJ applied the correct legal standards See Blakley v.
Comm ’r' of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see also Bowen v. Comm ’r ofSoc. Sec.,
478 F.3d 742, 745-46 (6th Cir. 2007).

The Cornmissioner’s findings must stand if they are supported by “such relevant evidence
as a reasonable mind might accept as adequate to support a conclusion.” Rz'chardson v. Perales,

402 U.S. 389, 401 (1971) (citing Conso[idared Edison Co. v. N.L.R.B., 305 U.S. 197, 229

(1938)). Substantial evidence consists of “more than a scintilla of evidence but less than a

 

5 The ALJ relied on the VE’s testimony to find that plaintiff would be able to perform the requirements of light,
unskilled occupations such as routing clerk (1,800 jobs regionally and 80,000 jobs nationally), marking clerk (5,000
jobs regionally and 290,000 jobs nationally), and inspector (1,400 jobs regionally and 100,000 jobs nationally). (Tr.
26, 721).

4

preponderance . . .” Rogers v. Comm ’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). In
deciding whether the Commissioner’s findings are supported by substantial evidence, the Court
considers the record as a whole. Hephner v. Marhews, 574 F.2d 359 (6th Cir. 1978).

The Court must also determine whether the ALJ applied the correct legal standards in the
disability determination Even if substantial evidence supports the ALJ’s conclusion that the
plaintiff is not disabled, “a decision of the Commissioner will not be upheld where the SSA fails
to follow its own regulations and where that error prejudices a claimant on the merits or deprives
the claimant of a substantial right.” Rabbers, 582 F.3d at 651 (quoting Bowen, 478 F.3d at 746).
See also Wz'lson, 378 F.3d at 545-46 (reversal required even though ALJ’s decision was
otherwise supported by substantial evidence where ALJ failed to give good reasons for not
giving weight to treating physician’s opinion, thereby violating the agency’s own regulations).

D. Specific Errors

Construing plaintiffs pro se statement of errors liberally, plaintiff argues that the ALJ’s
decision fails to properly account for his mental and physical impairments (See Doc. 17).

E. The Parties’ Arguments

Plaintiff argues that the ALJ’s decision fails to consider certain pieces of mental and
physical health evidence (Doc. 17 at l). Plaintiff alleges that he had surgeries in September
2013 to remove an infected lymph node and a deep cancerous spot on his lower back. (Id.).
Plaintiff began year-long chemotherapy treatment (“Interferon”) in November 2013, which
caused him to miss work for the entire month. (]d.). Beginning in March 2014, plaintiff alleges
that the physical toll of chemotherapy prevented him from returning to work. (Id.). On April 29,
2014, plaintiff was admitted to the Good Samaritan Hospital’s intensive care unit. (Id.).

Plaintiff states that he suffered residual side effects for fourteen months after the chemotherapy
5

and Dr. Maher prescribed ami-depressant and ami-anxiety medications (Id. at 2). Plaintiff
alleges that he also suffers from other side effects such as fatigue, confusion and lack of
concentration (Id.). Plaintiff alleges that the ALJ’s decision fails to account for his prescribed
medications for diabetes and hypertension as well as chemotherapy treatments (Id.).

ln response, the Commissioner argues that the ALJ properly determined that plaintiff had
the RFC to perform light work despite his impairments (Doc. 21 at 3). The Commissioner
contends that the ALJ reasonably considered plaintiffs treatment history and the objective
medical evidence in assessing the RFC, including plaintiffs September 2013 melanoma and
lymph node surgery and subsequent physical examinations (Id. at 3-4). The Commissioner
argues that the medical opinion evidence from the state agency reviewing and examining
physicians supports the ALJ’s decision that plaintiff was not disabled (Id. at 4). The
Commissioner also contends that plaintiffs ability to perform a range of daily activities such as
shopping, doing chores, handling personal care, driving, reading, and watching television
undermine his allegations of disabling impairments (Ia’. at 5).

F. Resolution

1. The ALJ properly considered the mental health evidence, including
plaintiffs ami-depressant and ami-anxiety medications and plaintiffs post-
chemotherapy complaints of confusion and lack of concentration
The ALJ’s consideration of the mental health evidence of record and determination that

plaintiff did not suffer from a severe mental health impairment are supported by substantial
evidence At step two in the sequential analysis, the ALJ determined that plaintiffs “medically
determinable affective and anxiety disorder, considered singly and in combination, do not cause

more than minimal limitation in the [plaintiff]’s ability to perform basic mental work activities

and are therefore non-severe.” (Tr. 21). In determining that plaintiffs mental impairments were
6

non-severe, the ALJ thoroughly considered the mental health evidence of record, including
clinical examinations and medical opinions from state agency psychologists

The ALJ noted that plaintiff was prescribed Clonazepam for anxiety. (Tr. 21). However,
several clinical examinations revealed that plaintiff had a normal mood, affect, behavior, and
thought content (Tr. 370_May 2014 examination with Dr. J ames Maher, M.D., at the
TriHealth Cancer Institute; Tr. 454-September 2014 examination with Dr. Maher; Tr. 531_
October 2014 examination With Dr. Joseph Huschart, M.D., primary care physician at TriHealth;
Tr. 606_February 2015 examination with Dr. Maher; Tr. 528_March 2015 examination Dr.
Huschart; Tr. 602_June 2015 examination with Dr. l\/laher; Tr. 525_January 2016 examination
with Dr. Huschart). By June 2016, plaintiff reported that his anxiety was controlled when taking
Clonazepam and that he was weaning off the anti-anxiety medications (Tr. 644). Plaintiff had
no depressive symptoms or suicidal ideation. (Id.). Plaintiff had a normal mood and affect,
normal behavior, and normal thought content. (Tr. 647).

The ALJ also considered the mental health opinions of record In January 2015, Dr.
David Chiappone, Ph.D., conducted a psychological evaluation at the request of the state agency.
(Tr. 514~21). Plaintiff reported that he had anxiety and depression in the aftermath of
chemotherapy (Tr. 516). On examination plaintiff did not appear to be markedly depressed
and had adequate energy and expressed his thoughts at an adequate pace. (Tr. 517). Plaintiff
reported his depression to be a “4” on a scale of “10” and he denied feeling helpless, hopeless, or
worthless (Id.). Plaintiff denied thoughts and attempts of suicide. (Id.). Plaintiff did not appear
to be markedly anxious and did not present with motoric or autonomic signs of anxiety. (Id.),
He rated his anxiety as a “5” on a scale of “10.” (Ia'.). Dr. Chiappone opined that plaintiff

“endorsed symptoms suggesting he has an Adjustment Disorder with anxiety and depression in
7

the aftermath of having surgery for melanoma removed off his back” and “the aftermath of
chemotherapy.” (Tr. 519). Dr. Chiappone indicated that plaintiff “may have some difficulty
maintaining attention and concentration over time,” but his concentration and attention were
adequate during the mental status examination (Tr. 520). Dr. Chiappone suggested that plaintiff
would be able to deal with stress on the jobsite and be able to relate to co-workers and
supervisors (Id.). Dr. Chiappone diagnosed plaintiff with adjustment disorder with anxiety and
depression (Tr. 521). In February 2015, Dr. Kristen Haskins, Psy.D., reviewed the file at the
reconsideration level and determined that plaintiff did not have a severe mental impairment (Tr.
123-24). Dr. Haskins noted:

[Plaintiff] began to experience some difficulties since starting his chemotherapy

and has been [diagnosed] with an adjustment disorder. [D]espite this he is able to

understand, remember and follow instructions and can concentrate and attend

satisfactorily Although he experiences some reduced patience at times he is able

to interact well with others and tolerate work stress Overall he does not appear to

be more than mildly limited
(Tr. 124).

The ALJ afforded “some weight” to Dr. Chiappone’s assessment (Tr. 21). The ALJ
assigned “significant weight” to the state agency findings including Dr. Haskins’ finding that
plaintiff only had mild functional restrictions (Id.). The ALJ explained: “[c]onsidering the
treatment record, while there was psychotropic therapy, all of the treating clinical observations
showed normal mood, affect, behavior and thought content, and the [plaintiff] repeatedly denied
depression and stated that his anxiety was controlled with Clonazepam.” (Id.). The ALJ noted
that Dr. Chiappone’s conclusions were “significantly influenced by subjective complaints and

were not consistent with his own clinical observations.” (Id.). The ALJ explained that Dr.

Chiappone’s observation that plaintiff had adequate concentration and attention during the

8

examination was inconsistent with his vague conclusion that plaintiff “may” have functional
issues in these areas (Id.).

The ALJ’s non-severity finding is supported by substantial evidence The regulations
define a severe impairment or combination of impairments as one which significantly limits the
physical or mental ability to perform basic work activities 20 C.F.R. §§ 404.1520(c),
416.920(c). Plaintiff is not required to establish total disability at this level of the sequential
evaluation process Rather, the severe impairment requirement is a threshold element which
plaintiff must prove in order to establish disability Within the meaning of the Act. Gist v. Sec ’y
of H.H. S., 736 F.2d 352, 357 (6th Cir. 1984). An impairment will be considered non-severe only
if it is a “slight abnormality which has such a minimal effect on the individual that it Would not
be expected to interfere with the individual’s ability to work, irrespective of age, education and
work experience.” Farris v. Sec ’y ofH.H.S., 773 F.2d 85, 90 (6th Cir. 1985) (citing Brady v.
Heckler, 724 F.2d 914, 920 (1 lth Cir. 1984)). The severity requirement is a “de minimis hurdle”
in the sequential evaluation process Hz`ggs v. Bowen, 880 F.2d 860, 862 (6th Cir. 1988). A
plaintiff bears the burden of demonstrating that he suffers from a medically determinable
impairment Wilson, 378 F.3d at 548.

In making the non-severity finding, the ALJ properly afforded the assessment of Dr.
Chiappone limited weight “Any record opinion . . . may be rejected by the ALJ when the
source’s opinion is not well supported by medical diagnostics or if it is inconsistent with the
record.” Norrz's v. Comm ’r of Soc. Sec., 461 F. App’x 433, 439 (6th Cir. 2012) (citing 20 C.F.R.
§§ 404.1527, 416.927; Ealy v. Comm ’r ofSoc. Sec., 594 F.3d at 504, 514 (6th Cir. 2010)). The
ALJ’s decision to credit the opinions of the state agency reviewing physicians over Dr.

Chiappone’s opinion is substantially supported by the longitudinal record of clinical observations
9

showing normal mood, affect, behavior and thought content and plaintiffs own statements
denying depression and reporting his anxiety to be controlled with Clonazeparn, as described
above. Generally, “evidence that medical issues can be improved when using prescribed drugs
supports [a] denial of disability benefits.” Adkins v. Comm ’r of Soc. Sec., No. 1:l6-cv-465, 2018
WL 3543044, at *8 (E.D. Tenn. July 23, 2018) (quoting Smirh v. Comm ’r ofSoc. Sec., 564 F.
App’x 758, 762-63 (6th Cir. 2014) (in turn citing Hordoway v. Sec ’y, 823 F.2d 922, 927 (6th Cir.
1987)). In addition as the ALJ noted, Dr. Chiappone’s assessment was inconsistent with his
own mental status examination which revealed that plaintiff did not appear to be markedly
depressed or anxious, and his concentration and attention were adequate. (Tr. 517-520).

The ALJ also conducted a thorough review of the mental health evidence of record in
making his non~severity finding Contrary to plaintiffs assertion as described above, the ALJ
considered that plaintiff was prescribed anti-anxiety medications by Dr. Maher after his
chemotherapy. (Tr. 21). Nevertheless, clinical examinations revealed normal findings and
plaintiff reported that his anxiety was controlled with medication The ALJ also considered
plaintiffs allegations of “confusion and lack of concentration.” (Doc. 17 at 2). ln weighing Dr.
Chiappone’s assessment, the ALJ noted that plaintiffs mental status examination revealed
adequate concentration and attention (Tr. 21). In assessing the RFC, the ALJ again considered
that plaintiffs side effects from the chemotherapy included complaints of problems with
concentration However, the ALJ noted that these complaints were not consistent with the record
and that repeat mental status examinations showed adequate concentration (Tr. 24).

Accordingly, the ALJ properly concluded that plaintiff s depression and anxiety, as well
as his complaints of confusion and lack of concentration resulted in only a “slight abnormality

which has such a minimal effect on [plaintiff] that it would not be expected to interfere with [his]
10

ability to work. . . .” Farri's, 773 F.2d at 90. Plaintiff has not cited to any mental health evidence
that the ALJ failed to consider and has not shown how his anxiety, depression confusion and
lack of concentration contribute to any functional limitations
2. The ALJ properly accounted for plaintiffs physical impairments,
including his melanoma surgery and the residual side effects from chemotherapy
treatments and his hypertension and diabetes

At step two in the sequential evaluation process the ALJ determined that plaintiffs status
post malignant melanoma of the skin constituted a severe impairment (Tr. 20). The ALJ
determined that plaintiff s hypertension and diabetes were “not demonstrated by the objective
record to be severe.” (Id,). The ALJ noted that “[w]hile there has been regular mention of these
medically determinable impairments the evidence does not suggest that they are hinctionally
limiting.” (Tr. 20-21). Af`ter considering plaintiffs severe and non-severe impairments at step
three in the sequential evaluation process, the ALJ determined that plaintiff had the RFC to
perform light Work subject to the following limitations lifting and/or carrying 20 pounds
occasionally and 10 pounds frequently; sitting for 6 hours in an 8-hour workday; standing and/or
walking for 6 hours in an 8-hour workday; and frequently climbing ladders, ropes, or scaffolds
(Tr. 23).

The ALJ’s non-severity finding for plaintiffs hypertension and diabetes is supported by
substantial evidence As stated above, an impairment will be considered non-severe only if it is a
“slight abnormality which has such a minimal effect on the individual that it would not be
expected to interfere with the individual’s ability to work, irrespective of age, education and
work experience.” Farris, 773 F.2d at 90 (citing Brady, 724 F.2d at 920). Although plaintiff
alleges that he is treated for diabetes and hypertension he has failed to cite to evidence

demonstrating that these conditions cause functional limitations To the contrary, the evidence
11

which the ALJ cited (Tr. 20) (citing Exhibit 6F/24, 65, Exhibit SF), including the evidence from
plaintiffs primary care physician Dr. Huschart who treated plaintiffs diabetes demonstrates that
plaintiffs hypertension and diabetes conditions had only a minimal effect on plaintiff s ability to
function. (Tr. 443_“blood sugar controlled now,” Tr. 484_hyperglycemia “good control for
now,” Tr. 523_diabetes symptoms Stable in January 2016, Tr. 526_diabetes symptoms stable
in July 2015 and no hypoglycemic complications Tr. 529_in March 2015, plaintiffs disease
course was stable with no hypoglycemic associated symptoms and controlled hypertension, Tr.
532-in October 2014, plaintiffs diabetes symptoms were stable and controlled). Plaintiff has
not cited to any additional evidence demonstrating that his diabetes and hypertension resulted in
greater functional limitations than the ALJ assessed

The ALJ’s RFC determination and consideration of plaintiffs condition after melanoma
surgery and the side effects of Interferon therapy are also supported by substantial evidence The
Social Security regulations vest the ALJ With the responsibility of assessing an individual’s RFC.
20 C.F.R. §§ 404.1527(d)(2), 404.1545(a)(3), 404.1546, 416.946(c), 416.927(d)(2) (the final
responsibility for deciding an individual’s RFC is reserved to the Commissioner), The ALJ is
responsible for assessing a claimant’s RFC based on all of the relevant medical and other
evidence 20 C.F.R. §§ 404.1545(a)(3), 416.920b. See also Moore v. Astrue, No. CIV.A. 07-
204, 2008 WL 2051019, at *5-6 (E.D. Ky. May 12, 2008) (the ALJ is responsible for assessing
the claimant’s RFC by examining all the evidence in the record) (citing Bingaman v. Comm ’r of
Soc. Sec., 186 F. App’x 642, 647 (6th Cir. 2006)).

In this case, the ALJ conducted a thorough review of the evidence post~dating the
September 2013 excision of melanoma on plaintiffs back. (Tr. 24). The ALJ noted that

plaintiff underwent Interferon therapy to reduce the risk of cancer recurrence (Id.). As a result
12

of the Interferon injections plaintiff reported side effects including fatigue and weight loss
(Ia'.), Nevertheless, clinical findings revealed no evidence ofreoccurrence of the melanoma or
abnormalities (Id.). In December 2014, one year after the Interferon therapy, plaintiff reported
that he was “doing well.” (Id.) (citing Tr. 480). By June 2016, after plaintiff finished Interferon
therapy, he reported that he Was “doing well.” (Id.) (citing Tr. 644). Plaintiff also reported
malaise and fatigue, but denied back pain, falls joint pain, myalgias, neck pain, dizziness
Weakness, and headaches (Id.) (citing Tr. 651). On clinical examination, plaintiff had a normal
range of motion and the surgical scars on his back were well-healed (Id.). The ALJ considered
this evidence and plaintiffs symptoms related to the side effects from Interferon. (Tr. 24). The
ALJ accommodated plaintiffs complaints of fatigue in the RFC and noted: “[w]hile there is
support for a restriction to light work with frequent climbing restrictions due to fatigue,
considering the repeat clinical findings of normal physical functioning, there is no support for the
allegations of Work preclusive functional restrictions.” (Id.). Plaintiff also argues that the RFC
determination is not supported because he was never evaluated by a state agency examining
physician (Doc. 17 at 3). However, “the regulations do not require an ALJ to refer a claimant
to a consultative specialist, but simply grant him the authority to do so if the existing medical
sources do not contain sufficient evidence to make a full detennination.” Landsaw v. Sec 'y of
Health & Human Servs., 803 F.2d 211, 214 (6th Cir. 1986). Plaintiffs seeking disability benefits
bear the burden of providing medical evidence demonstrating their impairments and how the
impairments affect their functional abilities 20 C.F.R. § 404.1512(0). Plaintiff has not shown
how the ALJ erred in failing to order a consultative examination

Overall, plaintiff has not cited to any evidence that the ALJ failed to consider or any

additional evidence supporting functional limitations from the side effects of Interferon therapy
13

or his melanoma surgery. Plaintiff asserts that he “can almost do no constructive physical labor
to this day or keep [his] concentration for any length of time to keep and maintain persistent
employment.” (Doc. 17 at 3). The undersigned finds that the ALJ thoroughly considered the
physical and mental health evidence Even where substantial evidence would support a different
conclusion or where a reviewing court would have decided the matter differently, the ALJ’s
decision must be afiirmed if it is supported by substantial evidence See Her v. Commissioner,
203 F.3d 388, 389 (6th Cir. 1999). Accordingly, the ALJ’s RFC determination is supported by
substantial evidence Plaintiffs assignment of error should be overruled

Based on the foregoing, IT IS THEREFORE RECOMMENDED that the decision of
the Commissioner be AFFIRMED and this case is closed on the docket of the Court.

Dare: fgzéf %M/V '

Karen L. Litkovitz
United States Magistrate Judge

 

14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
SCOTT GILBERT, Case No. 1:18-cv-22
Plaintiff, Black, J .

Litkovitz, M.J.

vs
COMMISSIONER OF
SOCIAL SECURITY,
Defendant.
NOTICE TO THE PARTIES REGARDING THE FILING OF OBJECTIONS TO R&R
Pursuant to Fed. R. Civ. P. 72(b), WI'I`HIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections lf the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs A party may respond to another party‘s objections
WITHIN 14 DAYS after being served with a copy thereof Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Am, 474 U.S. 140

(1985); United States v. Walters 638 F.2d 947 (6th Cir. 1981).

